




Confidential treatment has been requested for portions of this exhibit pursuant
to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. The copy filed
herewith omits the information subject to the confidentiality request. Omissions
are designated as [**]. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.
AGREEMENT
This AGREEMENT (this “Agreement”), dated as of September 28, 2015, is by and
between Imation Corp., a Delaware corporation (“Imation USA” and together with
its subsidiaries and affiliates, each individually, an “Imation Entity” and
collectively, the “Imation Entities”) and TDK Corporation, a company organized
under the laws of Japan (“TDK”).
W I T N E S S E T H:
WHEREAS, reference is made to (a) the Trademark License Agreement, dated as of
July 31, 2007, by and between Imation USA and TDK (as amended, the “US License
Agreement”) and (b) the IMN Trademark License Agreement, dated as of July 31,
2007, by and between Imation USA (as successor in interest to IMN Data Storage
Holdings CV, a Dutch private limited partnership (“Imation Dutch”) pursuant to
the Deed of Novation, dated July 1, 2013, by and among Imation Dutch, TDK and
Imation USA) and TDK (as amended, the “Global License Agreement” and together
with the US License Agreement, each individually a “License Agreement” and,
collectively, the “License Agreements”), pursuant to which Imation USA and
certain other Imation Entities have been granted the right to use the Licensed
Trademarks (as defined in the License Agreements), the domain name
“tdk-media.com” and the Additional Licensed Domain Names (as defined in the
License Agreements and, together with “tdk-media.com,” the “Licensed Domain
Names”) for the marketing and sale of Licensed Products (as defined in the
License Agreements), and rights under certain patents to market, distribute and
sell Current Magnetic Tape Products and Current Optical Media Products (each as
defined in the License Agreements) (collectively, such patents, the Licensed
Trademarks and Licensed Domain Names to be referred to herein as the “Licensed
IP”);
WHEREAS, reference is made to the Investor Rights Agreement, dated as of July
31, 2007, by and between Imation USA and TDK (as amended, the “Investor Rights
Agreement”);
WHEREAS, TDK and certain subsidiaries of TDK own an aggregate 7,590,764 shares
of the capital stock of Imation USA (the “Imation Shares”), and the parties
desire that TDK transfer 6,675,764 of such Imation Shares to Imation USA (the
“Transferred Imation Shares”); and
WHEREAS, in connection with Imation USA’s withdrawal from the Business (as
defined in the License Agreements), the parties also desire to terminate the
License Agreements and to terminate certain provisions of the Investor Rights
Agreement, in each case, subject to the terms of this Agreement.

 
 
 




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in this Agreement, the parties hereto agree as follows:
1.Transfer of Imation Shares.
(a)    Subject to Sections 1(b) and 4 below, TDK hereby unconditionally
covenants and agrees that it shall irrevocably transfer to Imation USA, on a
date (the “Effective Date”) no later than October 31, 2015, all of its right,
title and interest in and to the Transferred Imation Shares, free from all
liens, charges and encumbrances, and not subject set-off or any defense. Subject
to Sections 1(b) and 4 below, after giving effect to such transfer on the
Effective Date and the release from escrow of the Transferred Imation Shares
(such release, the “Share Release”, and the date of such release, the “Share
Release Date”), Imation USA shall be the sole owner of the Transferred Imation
Shares so released, and TDK agrees and acknowledges that it shall have no
further right, title, interest or claim in or to such released Transferred
Imation Shares. TDK shall provide Imation USA with such instruments and
documents which Imation USA shall reasonably require to evidence such transfer.
Prior to the Effective Date, Imation USA shall use commercially reasonable
efforts to cooperate with and assist TDK to effect (i) the transfers of
Transferred Imation Shares to TDK from its subsidiaries, and (ii) the delivery
by TDK to Imation USA of Transferred Imation Shares, including without
limitation, in each case, by directing its transfer agent as reasonably
requested by TDK or its subsidiaries.
(b)    In the event, and solely to the extent, that the transfer of the
Transferred Imation Shares to Imation USA pursuant to Section 1(a) would result
in a material violation of, or cause TDK or any its subsidiaries to suffer any
material adverse legal consequence under, any applicable laws or regulations
enacted after the date hereof, TDK shall timely execute and deliver such
documents, instruments and agreements to, and shall take such other actions as
are necessary to, confer upon Imation USA all rights, benefits and burdens of
beneficial ownership over the Transferred Imation Shares as of the Effective
Date, and shall use commercially reasonable best efforts to enable TDK to
transfer full title to the Transferred Imation Shares to Imation USA in material
compliance with such laws and regulations as expeditiously as reasonably
possible after the Effective Date, in each case subject to Section 4.
2.    Termination of License Agreements.
(a)    As of the Effective Date, the US License Agreement shall be deemed
terminated in accordance with Section 6.4(b) thereof, the Global License
Agreement shall be deemed terminated in accordance with Section 5.4(a) thereof,
and each Imation Entity (including without limitation any other Imation Entity
that as of the Effective Date sells Licensed Products (the “Imation Licensees”))
shall have no further right, title, interest or claim in or to any Licensed
Products or Licensed IP, and shall cease all use of the Licensed IP (including
without limitation the Licensed Trademarks and Licensed Domain Names and any
mark or domain name confusingly similar thereto), except as set forth in Section
7(c) hereof with respect to the Licensed Domain Names and except, that, the
License Agreements shall remain in force and effect to the extent that any
Imation Licensee requires such rights to (i) sell or otherwise dispose of, on a
royalty free basis, any existing Licensed Products consisting of finished goods
on or before December 31, 2015, (ii) complete any existing Licensed Products
consisting of goods

2

--------------------------------------------------------------------------------




which are “work-in-process” and to then sell or otherwise dispose of, on a
royalty-free basis, such finished Licensed Products on or before December 31,
2015, (iii) otherwise manufacture, finish and sell or otherwise dispose of, on a
royalty-free basis, Licensed Products in order to honor existing and new
purchase orders that may be accepted by any Imation Licensee on or before
December 31, 2015 for shipment on or before December 31, 2015; provided, that,
to the extent that any Imation Licensee is currently contractually obligated to
sell Licensed Products to a customer after December 31, 2015 (such later date
being referred to herein as an “Extended Delivery Date”) pursuant to a customer
supply agreement executed, and/or a purchase order accepted, prior to the
Effective Date, it is permitted to consummate such sale through the applicable
Extended Delivery Date; provided further, that, no such Extended Delivery Date
shall be more than 150 days after the later of (1) the Effective Date and (2) so
long as Imation USA is not in breach of Section 4, the Share Release Date. To
the extent clauses (i), (ii) and/or (iii) above are inconsistent with any
provision of either License Agreement, the terms of clause (i), (ii) or (iii),
as the case may be, shall govern. In no event shall any rights retained by any
Imation Licensee pursuant to clause (i), (ii) or (iii) above during the time
periods set forth in such clauses be broader in any respect than the rights
granted to such Imation Licensee pursuant to the applicable License Agreement
(or the applicable sublicense to such Imation Licensee, to the extent consistent
with the applicable License Agreement) prior to the Effective Date. Without
limitation to the generality of the foregoing, (x) all uses by any Imation
Entity of any Licensed Trademark or any Licensed Domain Name in accordance with
this Agreement shall comply with all requirements and restrictions set forth in
the License Agreements, including, without limitation, compliance with the
Quality Guidelines and (y) Imation USA shall not, and shall ensure each other
Imation Entity shall not, at any time during or after the term of this
Agreement, (1) register or seek to register any Licensed Trademark or Licensed
Domain Name, or any mark or domain name containing or confusingly similar to any
Licensed Trademark or Licensed Domain Name or (2) challenge or take any action
inconsistent with TDK’s sole ownership of the Licensed Trademarks and Licensed
Domain Names.
(b)    It is the intention of the Imation Licensees to purchase inventory of
Licensed Products only to the extent necessary to fulfill purchase orders
accepted in accordance with the time periods set forth in Section 2(a) above for
shipment in accordance with the time periods set forth in Section 2(a) above.
The Imation Licensees will use their commercially reasonable efforts to sell as
much of their inventory as possible by November 30, 2015 (other than inventory
that is scheduled to be shipped in connection with purchase orders that, in
accordance with Section 2(a) above, have shipment dates after November 30,
2015). The Imation Licensees will sell or destroy all residual inventory of
Licensed Product (that is not necessary to fulfill supply obligations under a
customer supply agreement or purchase order that, in accordance with Section
2(a), has an Extended Delivery Date or needed to fulfill warranty obligations),
including returns, remaining goods in stock and other such items, on or prior to
January 31, 2016, and Imation USA will deliver to TDK a certificate, signed by
an officer of Imation USA, certifying that substantially all inventory of
Licensed Products (other than such inventory necessary to fulfill supply
obligations under customer supply agreements or purchase orders that, in
accordance with Section 2(a), have Extended Delivery Dates and/or to fulfill
warranty obligations) has been sold or destroyed as of such date.
Notwithstanding anything to the contrary set forth herein, if the Share Release
has not occurred by any of the dates specified in

3

--------------------------------------------------------------------------------




Section 2(a) above or this Section 2(b), then, so long as Imation USA is not in
breach of Section 4, with respect to each such date that occurs prior to the
Share Release, at the option of Imation USA such date shall be deemed extended
by one calendar month (and such extensions shall continue with respect to each
subsequent month until completion of the Share Release).
(c)    Any purchaser (other than an Imation Entity) of any Licensed Products
purchased in accordance with this Agreement shall have the right to use and
re-sell such Licensed Products.
(d)    Each Imation Licensee retains all of its rights to collect all
receivables owing to it arising from the sale of Licensed Products.
(e)    Imation USA shall cause each other Imation Entity to comply with the
terms and conditions of this Agreement with respect to Licensed Products and
Licensed IP, and shall be responsible and liable for any failure of any Imation
Entity to comply with such terms and conditions.
3.    Termination of Investor Rights Agreement. As of the Effective Date, TDK’s
rights pursuant to the following sections of the Investor Rights Agreement shall
terminate, and such sections shall be of no further force or effect: Sections
1.1-1.4 (board representation), Section 1.5 (information rights), Sections
2.1-2.3 (preemptive rights) and Section 3.1(a) (demand rights); it being
understood that the foregoing termination shall not affect, and TDK shall
retain, TDK’s piggyback registration rights pursuant to Section 3.1(b) of the
Investor Rights Agreement.
4.    Return of Imation Shares. Imation USA shall hold the Transferred Imation
Shares in escrow pending Imation USA’s filing with the U.S. Securities and
Exchange Commission of its Form 10-Q for the fiscal quarter ended September 30,
2015 (the “10-Q”) and the determination of any adjustment pursuant to the
following formula. Imation USA shall not pledge, repledge, hypothecate,
rehypothecate, lend, relend, sell or otherwise transfer any Transferred Imation
Shares in escrow, and shall segregate such Transferred Imation Shares from any
other securities in Imation USA’s possession while in escrow. In the event that
the balance sheet reported in the 10-Q reflects shareholders’ equity of Imation
USA greater than $56,000,000, Imation USA shall transfer back, as soon as
commercially practicable and in any event no later than November 30, 2015, to
TDK from escrow all right, title and interest, free from all liens, charges and
encumbrances, in a number of Transferred Imation Shares equal to the result
(rounding down) of the following formula: X divided by Y, multiplied by
6,675,764.
For purposes of this Agreement:
“X” shall mean the amount of the shareholders’ equity of Imation USA reflected
in the 10-Q minus $56,000,000.
“Y” shall mean $148,363,000, which is the result of $204,363,000 (i.e. the value
of the shareholders’ equity of Imation USA on June 30, 2015) minus $56,000,000.
To the extent any Transferred Imation Shares remain in escrow after giving
effect to such transfer back to TDK, if any, all right, title and interest in
such Transferred Imation Shares shall be

4

--------------------------------------------------------------------------------




released from escrow to Imation USA. Imation USA and TDK acknowledge and agree
that this Agreement shall be a “securities contract” as such term is defined in
Section 741(7) of Title 11 of the United States Code.
5.    Transitioning of Business in Worldwide Market by Imation Entities.
Attached as Exhibit A hereto are the Terms and Conditions of Transitioning of
Business in the Worldwide Market by Imation Entities, which contains the
understanding of the parties regarding the steps the Imation Entities plan to
follow in connection with the transitioning of the conduct of their business in
the worldwide market relating to the Licensed Products.
6.    Transition Services Agreement. Attached hereto as Exhibit B is a form of
Transition Services Agreement, which Imation Japan will present for execution to
its top 25 customers, and possibly to additional customers. As between TDK and
Imation USA, TDK will not be responsible and liable for any costs and expenses
with respect to customers of Licensed Products. As between TDK and Imation USA,
TDK shall not be responsible or liable for any costs and expenses incurred with
respect to any customer that enters into a Transition Services Agreement. The
contracting Imation Entity will be responsible and liable for any costs and
expenses incurred with respect to contracts entered into with its customers and
vendors relating to the Licensed Products. To the extent that a claim is
asserted against TDK, Imation USA will indemnify TDK to the extent set forth in
the License Agreements.
7.    Warranty Support; Domain Names.
(a)    All customer and consumer warranty claims for Licensed Products will be
honored and supported by Imation USA (directly or via another applicable Imation
Entity (in accordance with the Imation warranty policy currently in place))
through June 30, 2017, as follows: (i) through December 31, 2015, the
customer/consumer warranty service will be performed by Imation USA or such
other applicable Imation Entity consistent with current practices and (ii) from
January 1, 2016 through June 30, 2017, the customer/consumer warranty service
will be performed by a third party provider at Imation USA’s sole cost and
expense. With respect to any Extended Delivery Date supply agreements, the
foregoing warranty support dates shall be extended accordingly. As between TDK
and Imation USA, Imation USA shall be solely responsible and liable for any
timely customer or consumer warranty claims that are submitted to Imation USA,
whether such claim is made against TDK before or after the dates set forth
above.
(b)    Technical support will also be provided by Imation USA or such other
applicable Imation Entity, consistent with current practices, through June 30,
2017 (or the equivalent period in the case of Extended Delivery Date supply
agreements). As between TDK and Imation USA, Imation USA shall be solely
responsible and liable for any technical support requests or demands, whether
made before or after such date.
(c)    Any applicable websites located at Licensed Domain Names in jurisdictions
where Licensed Products are or have been sold or otherwise disposed of by
Imation USA or any other Imation Entity, at TDK’s option, will be maintained as
“live” by Imation USA until June 31, 2017 (or such other date as may be agreed
by the parties) at Imation USA’s cost. On or before the later of (1) December
31, 2015 and (2) so long as Imation USA is not in breach of

5

--------------------------------------------------------------------------------




Section 4, the Share Release Date, each such website will indicate that the
Licensed Products have been discontinued but that warranty and technical support
remains available during the time periods set forth in Section 7(a) and Section
7(b) (as applicable) and will continue to provide consumer warranty claim
information, phone number contact information and access to owner’s manuals.
Administration of the site through such date will be provided by Imation USA
(directly or through another applicable Imation Entity), and will be managed by
a third party provider. A “Question/Answer” section will continue to be
available for Licensed Products.  All website content will be provided to TDK
for approval, which approval shall not be unreasonably withheld, delayed or
conditioned.
(d)    No later than the Share Release Date, Imation USA will provide TDK with a
list of all domain names registered by or on behalf of any Imation Entity that
include the mark “TDK” or any other Licensed Trademark or any Licensed Domain
Name, or that are, or contain any mark that is, confusing similar to any
Licensed Trademark or Licensed Domain Name. No later than fifteen (15) days
after the Share Release Date, Imation USA will, or will cause an Imation Entity
to, provide TDK with control of each listed domain name that will not be
maintained as live by Imation USA in accordance with Section 7(c) and will cause
the contact point designated by TDK to be registered as the technical,
administration and billing contact point for each such domain name. As to domain
names that will be maintained as live in accordance with Section 7(c), Imation
USA will, or will cause an Imation Entity to, provide TDK with control of each
such domain name as of the date that such domain name ceases to be maintained as
live in accordance with Section 7(c) and will cause the contact point designated
by TDK to be registered as the technical, administration and billing contact
point for each such domain name as of such date.
8.    Representations and Warranties.
(a)    TDK represents and warrants that, prior to the effectiveness of this
Agreement, it is the legal and beneficial owner of the Transferred Imation
Shares and that its interest is free and clear of any security interest, lien,
encumbrance or other adverse claim.
(b)    Each party hereto represents and warrants that (i) it is duly organized
and existing and it has the full power and authority to take, and has taken, all
action necessary to execute and deliver this Agreement and (ii) this Agreement
has been duly executed and delivered by it and constitutes its legal, valid and
binding obligation.
(c)    Imation USA represents and warrants that it has provided TDK with all
material public and non-public information requested by TDK for purposes of
evaluating the transactions contemplated pursuant to this Agreement.
(d)    Imation USA represents and warrants that it is receiving the Transferred
Imation Shares for its own account, and not with an intent to further distribute
any or all of such Transferred Imation Shares.
9.    Further Assurances. The parties hereto agree to execute and deliver such
other instruments, and take such other action, as the other party may reasonably
request in connection

6

--------------------------------------------------------------------------------




with the implementation of the transactions contemplated by this Agreement,
including, without limitation, the delivery of any notices or other documents or
instruments which may be required in connection with the transfer of shares
contemplated by this Agreement, with respect to the termination of the License
Agreements and, to the extent applicable, with respect to the termination or
assignment of trademark filings in favor of any of the Imation Entities which
were filed outside of the United States. Any such actions shall be at the cost
and expense of the party requesting the action (other than with respect to the
trademark filings, which shall be at Imation USA’s cost and expense).
10.    Notices. All notices, requests and demands hereunder shall be in writing
and deemed to have been given or made: if delivered in person, immediately upon
delivery; if by facsimile transmission, immediately upon sending and upon
confirmation of receipt; if by nationally recognized overnight courier service
with instructions to deliver the next Business Day, one (1) Business Day after
sending; and if by certified mail, return receipt requested, five (5) days after
mailing. All notices, requests and demands upon the parties are to be given to
the following addresses (or to such other address as any party may designate by
notice in accordance with this Section):
If to Imation USA:
 
c/o Imation Corp.
1 Imation Way
Oakdale, MN 55128
Attention: Barry L. Kasoff, interim President
Tel: 651-704-3006
Fax: 651-704-7845


with a copy to:
 
Otterbourg P.C.
230 Park Avenue
New York, NY 10169
Attention: Jonathan N. Helfat, Esq.
Tel: (212) 661-9100
Fax: (212) 682-6104
 
 
 
If to TDK:
 
TDK Corporation
Shibaura Renasite Tower
3-9-1 Shibaura, Minato-ku
Tokyo, Japan 108-0023
Attention: Ikuo Fukuchi, Head of Legal
Tel: 813-6852-7101
Fax: 813-6852-7110



11.    Miscellaneous.
(a)    This Agreement shall be binding upon and inure to the benefit of each of
the parties hereto and their respective successors and assigns.

7

--------------------------------------------------------------------------------




(b)    This Agreement may be executed in any number of counterparts and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall have the same
force and effect as delivery of an original executed counterpart of this
Agreement.
(c)    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK. The parties hereto each irrevocably submits to the
non-exclusive jurisdiction of any State or Federal court sitting in New York
County, New York over any suit, action or proceeding arising out of or relating
to this Agreement and irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
Federal court. Each party to this Agreement hereby irrevocably waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of such action or proceeding.
(d)    THE PARTIES HERETO EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR
ANY RELATED DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, OR STATEMENTS (WHETHER ORAL OR WRITTEN).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.


 
 
 
IMATION CORP.
By: /s/ Barry L. Kasoff   
Name: Barry L. Kasoff
Title: interim President




 




 
TDK CORPORATION
By: /s/ Takehiro Kamigama   
Name: Takehiro Kamigama
Title: President & CEO


 
 




9

--------------------------------------------------------------------------------




EXHIBIT A


Terms and Conditions of Transitioning of Business in Worldwide Market by Imation
Japan




[See Attached]

10

--------------------------------------------------------------------------------






Terms and Conditions of Transitioning of TDK Business Worldwide by Imation
Corporation


In Japan


I. Key Milestone Timeline Dates


September 29:


1.
Public announcement of entering into the Agreement and the arrangements
contemplated thereunder

2.
Meeting with employees to notify them of the arrangements contemplated by the
Agreement and the transitioning of business in the Japanese market by Imation

3.
Contact with key customers (September 29 and October 1, 2015) (via direct
contact and letter distribution to all customers)



October 14:


1.
Confirmation that Imation has delivered a draft of the [Transition Services
Agreement] to its top 25 customers

2.
Confirmation of the receipt by Imation of non-cancellable purchase commitments
for October, November and December, 2015 shipments



October through February 2016: Phased exit of Imation Corporation Japan (“ICJ”)
employees as described in Section IV below


[**]


December 14 to 18: Last week of shipments of Licensed Products to customers
although shipments may continue through December 31


II. Consumers
1.
Warranty Support: All customer and consumer warranty claims for Licensed
Products will be honored and supported by Imation (in accordance with the
Imation warranty policy currently in place) through June 30, 2017, as follows:
(a) through December 31, 2015, the customer/consumer warranty service will be
performed by Imation and (b) from January 1, 2016 through June 30, 2017, the
customer/consumer warranty service will be performed by a third party provider
at Imation’s sole cost and expense. Since flash cards have a 5 year consumer
warranty, Imation will provide warranty replacement via a third party
“fulfillment” service for defective flash cards until June 30, 2021 (in
accordance with the Imation warranty policy currently in place) at Imation’s
sole cost and expense.



** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934


2.
Access for the TDK consumer warranty is via tdk-media.jp.  Technical support
will also be provided by Imation through June 30, 2017. TDK
Website,tdk-media.jp: TDK-media.jp, at TDK’s option, will remain “live” for a
period of 18 months, through June 2017. The site will


11

--------------------------------------------------------------------------------




continue to provide consumer warranty claim information, phone number contact
information (0120-81-0544) and access to owner’s manuals. Administration of the
site through such date will be provided by Imation, and will be managed by
Imation or a third party provider. A “Question/Answer” section will continue to
be available for TDK products.  All website content will be provided to TDK for
approval.


3.
Published Consumer Warranty Period:



a.
USB Flash Drive and Cards: Subject to the limits to warranty support by Imation
described above, USB Drives are covered under warranty for a period of one year
from consumer purchase date and flash cards are covered under warranty for a
period of five years from consumer purchase date



b.
Audio Speakers: Subject to the limits to warranty support by Imation described
above, audio speakers are covered under warranty for a period of one year from
consumer purchase date



c.
Headphones: Subject to the limits to warranty support by Imation described
above, headphones are covered under warranty for a period of one year from
consumer purchase date



III. Customers


1.
Contractual Obligations: All customer contractual obligations with ICJ,
including obligations to customers who accept the Transition Services Agreement,
will be honored by ICJ. Most customer contracts provide for supply agreements
from 30 days to a maximum of 150 days. To the extent the terms of a supply
agreement extent beyond December 31, 2015, ICJ will make every effort to reach
exit agreements with those customers by December 31, 2015, including providing
additional product supply to support customer requirements. (The assumption is
that Askul accepts the Transition Services Agreement)



2.
Lead Time: Imation plans to announce the business transition plan at the end of
September (September 21 or September 28), 2015. Imation will make every effort
to notify all ICJ customers within 3 days after the public announcement via
direct contact and customer letter and be provided a minimum of 90 days’ notice
on the business exit



[**]


** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934


[**]


** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934



12

--------------------------------------------------------------------------------




EXHIBIT B


Form of Transition Services Agreement




[See Attached]

13

--------------------------------------------------------------------------------






TRANSITION SERVICES AGREEMENT




To: [Name of Customer]


As a valued and loyal customer of [Applicable Imation Entity],(1) we wish to
make you aware that due to current market conditions we are making the following
one time offer. This offer relates directly to existing confirmed orders between
your firm and [Applicable Imation Entity], as well as to new orders accepted by
[Applicable Imation Entity].


•
[Applicable Imation Entity] will continue to honor existing confirmed purchase
orders consistent with their terms for goods which are to be shipped to you on
or before December 31, 2015. In this regard, [Applicable Imation Entity] hereby
offers an early payment discount regarding these orders [**].



•
[Applicable Imation Entity] will provide a [**] discount of [**]. Products sold
pursuant to this incentive discount will not be subject to returns or credits
unless the product is defective, in which case either substitute product or a
refund of the discounted purchase price will be provided, at [Applicable Imation
Entity]'s option. Any contemplated returns, with the exception of products that
are defective or have quality issues, under previously shipped orders must occur
prior to being able to participate in this payment incentive program.



•
The incentive purchase discount offer is being made on a first-come, first
serve, basis and is subject to product availability and may be terminated by
[Applicable Imation Entity] at its discretion.





In order to obtain the benefits of the incentive discount program, please
contact:


[Applicable Imation Entity] Sales Manager
_____________________________




** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934


(1)The Applicable Imation Entity shall be Imation Corp. or the name of the
Imation foreign subsidiary in the country where the program will be implemented.
The applicable name will be inserted when the TSA is issued to the local
customer.







14